DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/3/2020, 6/1/2021, and 3/22/2022 have been considered by the examiner inasmuch as the documents have been submitted into the file wrapper in English.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group III, claim 9, and potassium laurate higher fatty acid species, and carboxyvinyl polymer thickening agent species, in the reply filed on 4/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product and process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.
Accordingly, claim 9 is under current examination.

Rejoinder
Claim 9 is allowable. The restriction requirement between Groups II and III and further all requirements for elections of species, as set forth in the Office action mailed on 2/28/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/28/2022 is partially withdrawn.  Claims 5-8, 14, and 15 , directed to method claims as well as all elections of species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-4 and 10-13, directed to products remain withdrawn from consideration because they do not  require all the limitations of an allowable claim.   Specifically, the stepwise addition of an alcohol for the method of making the specified product is not required in the product claims.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, claims 5-9, 14, and 15 are allowed.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chao Gao on 7/22/2022.

The application has been amended as follows: 

Claims 1-4 and 10-13 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the nearest art does not teach a method for making an aqueous gelling agent having the formula encompassed in the claims by the addition of the specified alcohol and a polyalkylene glycol in the molar ratio claimed along with the reaction of these components in the presence of a higher fatty acid metal salt.  JP2004-534747A, JP 63-113013, and JP 2010-95592 A, all cited by Applicant in the IDS dated 3/3/2020 in the file wrapper, constitute nearest art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 5-9, 14, and 15 (renumbered 1-7) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617